957 So.2d 141 (2007)
Deborrah MUNCH
v.
Nicholas BACKER and United Services Automobile Association.
No. 2006-C-1634.
Supreme Court of Louisiana.
May 18, 2007.
In re Munch, Deborrah;  Plaintiff; Applying for Writ of Certiorari and/or Review, Parish of Orleans, Civil District Court Div. F, No. 2000-9442; to the Court of Appeal, Fourth Circuit, No. 2004-CA-1136.
Writ granted in part and remanded to the court of appeal for consideration of the plaintiff's claim of error during jury selection in light of our holding in Alex v. Rayne Concrete Service, XXXX-XXXX c/w 2344 c/w 2520 (La.1/26/07), 951 So.2d 138. In all other respects, the application is denied.